SALE AGREEMENT ASSIGNMENT

This Sale Agreement Assignment (“Assignment”) is made as of August 1, 2007 by
and between Triple Net Properties, L.L.C. a Virginia limited liability company
(“Assignor”), Apartment REIT Bay Point Resort, LLC, a Texas limited liability
company (“Assignee”), and is made with respect to the Sale Agreement by and
between Assignor and Bay Point Resort Corpus Christi, L.P., a Texas limited
partnership (“Seller”) dated June 8, 2007, as amended June 14, 2007 (“PSA”). For
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to the PSA, the escrow created pursuant to the PSA, any Deposits (as
defined in the PSA) in such escrow or held by Seller, and all other rights and
assets appurtenant to any of the foregoing (“Assets”).

Assignee hereby accepts the Assets and assumes all of Assignor’s obligations
under the PSA, whether arising before or after the date of this Assignment.
Assignor acknowledges that it is not released from any PSA obligations, whether
arising before or after the date of this Assignment, as a result of such
assignment.

Upon deliver hereto to Seller, Buyer’s address per PSA Section 12 is hereby
unchanged.

In witness whereof, the undersigned have executed this Assignment as of the
above date.

     
Assignor:
  Triple Net Properties, L.L.C. a Virginia limited
liability company
By: /s/ Richard Hutton
 
   
 
  Richard Hutton
Title: Executive Vice President
 
   
Assignee:
  Apartment REIT Bay Point Resort, LLC, a Texas
limited liability company
By: NNN Apartment REIT Holdings, L.P., a Virginia
limited partnership, its sole member and manager
By: NNN Apartment REIT, Inc., a Maryland
corporation, its general partner
By: /s/ Shannon K S Johnson
 
   
 
  Name: Shannon K S Johnson
 
   
 
  Title: Chief Financial Officer
 
   

\4671219.3

